     Case 8:20-cr-00146-DOC Document 74 Filed 07/06/21 Page 1 of 2 Page ID #:563



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     CHRISTINE M. RO (Cal. Bar No. 285401)
 4   Assistant United States Attorney
     Terrorism and Export Crimes Section
 5        1500 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-4496
 7        Facsimile: (213) 894-2927
          E-mail:    christine.ro@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               No. SA CR 20-00146-DOC

13             Plaintiff,                    NOTICE OF REASSIGNMENT OF CRIMINAL
                                             CASE
14                   v.

15   JASON FONG,
       aka “asian_ghazi”,
16
               Defendant.
17

18        Plaintiff, United States of America, hereby advises the court
19   that the above-captioned case has been reassigned to an additional
20   Assistant United States Attorney ("AUSA") as follows:
21                              Name                      E-mail Address
22   Newly                      Christine M. Ro           christine.ro@usdoj.gov
     Assigned AUSA
23

24

25

26

27

28
     Case 8:20-cr-00146-DOC Document 74 Filed 07/06/21 Page 2 of 2 Page ID #:564



 1   Please make all necessary changes to the court’s Case Management/

 2   Electronic Case Filing system to ensure that the newly assigned AUSA

 3   is associated with this case and receives all e-mails relating to

 4   filings in this case.

 5

 6   Dated: July 6, 2021                  Respectfully submitted,

 7                                        TRACY L. WILKISON
                                          Acting United States Attorney
 8
                                          CHRISTOPHER D. GRIGG
 9                                        Assistant United States Attorney
                                          Chief, National Security Division
10

11

12                                        CHRISTINE M. RO
                                          Assistant United States Attorney
13
                                          Attorneys for Plaintiff
14                                        UNITED STATES OF AMERICA

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
